IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 99-10843
                            Summary Calendar
                         _____________________

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                versus

RAY CHARLES FIELDS, also
known as RC, also known as
Big Daddy,

                                             Defendant-Appellant.
_________________________________________________________________

      Appeal from the United States District Court for the
                    Northern District of Texas
             USDC Nos. 3:98-CV-2022-P & 3:93-CR-166-P
_________________________________________________________________
                        September 29, 2000

Before JOLLY, SMITH, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Ray Charles Fields, federal prisoner # 24508-077, appeals from

the district court’s dismissal of his 28 U.S.C. § 2255 motion as

time-barred by the AEDPA’s one-year statute of limitations.       A

section 2255 movant has one year from the date on which the

judgment of conviction becomes final to file a motion to vacate his

sentence.      § 2255.   A federal judgment of conviction becomes

"final" for purposes of § 2255 on the date on which the Supreme

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Court denies a petition for certiorari.           See United States v.

Thomas, 203 F.3d 350, 354-55 (5th Cir. 2000).        Thus, the one-year

statute of limitations began running in Fields’s case on October 7,

1996, the date on which the Supreme Court denied his request for

certiorari, and expired on October 6, 1997.        See Fields v. United

States, 519 U.S. 807 (1996).      Fields’s § 2255 motion, filed on

August 26, 1998, was filed more than one year after his conviction

became final, and it was therefore time-barred.

     The   district   court’s   entry   of   an   amended   judgment   on

August 27, 1998, pursuant to Fields’s motion, is irrelevant to the

determination of when Fields’s conviction became final for purposes

of the AEDPA’s time bar.    Fields’s motion, submitted pursuant to

both Fed. R. Civ. P. 60(b) and 28 U.S.C. § 1651, was not properly

brought in the district court pursuant to either.           The Federal

Rules of Civil Procedure govern the procedure in the United States

district courts in suits of a civil nature.       See Fed. R. Civ. P. 1,

81; United States v. O’Keefe, 169 F.3d 281, 289 (5th Cir. 1999).

“Federal Rule of Civil Procedure 60(b), therefore, simply does not

provide for relief from a judgment in a criminal case.”         O’Keefe,

169 F.3d at 289.   Additionally, § 1651(a) is used to collaterally

attack sentences under 28 U.S.C. §§ 2241 and 2255 “when the

petitioner has completed his sentence and is no longer in custody.”

United States v. Dyer, 136 F.3d 417, 422 (5th Cir. 1998).         Fields




                                   2
was not entitled to an amended criminal judgment under § 1651

because he remains in custody and has not served his sentence.   See

id.

      Fields’s § 2255 motion was time-barred by the AEDPA’s one-year

statute of limitations.   The district court’s judgment dismissing

his motion on this basis is

                                                   A F F I R M E D.




                                 3